Exhibit 10.4



SIXTH AMENDED AND RESTATED
PERFORMANCE GUARANTY
This Sixth Amended and Restated Performance Guaranty (this “Guaranty”), dated as
of November 3, 2014, is executed by Cardinal Health, Inc., an Ohio corporation
(“Cardinal” or the “Performance Guarantor”) in favor of Cardinal Health Funding,
LLC, a Nevada limited liability company (together with its successors and
assigns, “Beneficiary”).
RECITALS
1.Each of Cardinal Health 110, LLC (“CH 110”), a Delaware corporation, Cardinal
Health 411, Inc., an Ohio corporation (“CH 411”) and Allegiance Corporation, a
Delaware corporation (“Allegiance” and, together with CH 110 and CH 411, the
“Originators”) has entered into (or in the case of Allegiance, concurrently
herewith is entering into) and may from time to time in the future enter into
Sub-Originator Sale Agreements (such term being used herein as defined in the
Receivables Purchase Agreement described in paragraph 3 below) with the Approved
Sub-Originators (such term being used herein as defined in the Receivables
Purchase Agreement described in paragraph 3 below).
2.Griffin Capital, LLC, a Nevada limited liability company (“Griffin” and,
together with the Originators and the Approved Sub-Originators, the “Transaction
Parties”) (a) has entered into that certain Second Amended and Restated
Receivables Purchase and Sale Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “CH 110 Griffin RPA”), dated as of May
21, 2004, by and between Griffin and CH 110, (b) has entered into that certain
Receivables Purchase and Sale Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “CH 411 Griffin RPA”), dated as of
June 20, 2007, by and between Griffin and CH 411 and (c) concurrently herewith
is entering into that certain Receivables Purchase and Sale Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Allegiance Griffin RPA” and, together with the CH 110 Griffin RPA and the CH
411 Griffin RPA, the “Griffin RPAs”), dated as of the date hereof, by and
between Griffin and Allegiance, in each case pursuant to which each Originator,
subject to the terms and conditions thereof, has sold and will continue to sell
(in the case of CH 110 and CH 411) and is selling (in the case of Allegiance)
all of its right, title and interest in and to its accounts receivable.
3.Griffin and Beneficiary have entered into an Amended and Restated Receivables
Sale Agreement, dated as of May 21, 2004 (as amended, restated or otherwise
modified from time to time, the “Receivables Sale Agreement”), pursuant to which
Griffin, subject to the terms and conditions contained therein, has sold and
will continue to sell its right, title and interest in and to all of the
accounts receivable purchased by Griffin under each Griffin RPA to Beneficiary.
In turn, Beneficiary has entered into a Fourth Amended and Restated Receivables
Purchase Agreement, dated as of November 1, 2013, by and among Beneficiary,
Griffin, as Servicer, the Conduits party thereto, the Financial Institutions
party thereto, the Managing Agents party thereto, the LC Banks party thereto and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as the Agent (as
amended, restated or otherwise modified from time to time, the “Receivables
Purchase Agreement” and, together with the Sub-Originator Sale Agreements, each
Griffin RPA and the Receivables Sale


--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED
PERFORMANCE GUARANTY

Agreement, the “Agreements”), pursuant to which Beneficiary has sold and will
continue to sell undivided interests in the accounts receivable it purchases
from Griffin under the Receivables Sale Agreement.
4.Each Approved Sub-Originator, Originator and Griffin is a Subsidiary of
Performance Guarantor and Performance Guarantor has received and is expected to
continue to receive substantial direct and indirect benefits from the sale of
the accounts receivable by the Approved Sub-Originators to each of the
Originators under the applicable Sub-Originator Sale Agreements, by the
Originators to Griffin under the applicable Griffin RPA and by Griffin to
Beneficiary under the Receivables Sale Agreement (which benefits are hereby
acknowledged).
5.Concurrently herewith, Griffin, Beneficiary, the Conduits, the Financial
Institutions, the Managing Agents, the LC Bank and the Agent are entering into
that certain First Amendment and Joinder to the Receivables Purchase Agreement
(the “RPA Amendment”), dated as of the date hereof, and the Performance
Guarantor’s execution and delivery of this Performance Guaranty is a condition
precedent to effectiveness of the RPA Amendment. As an inducement for
Beneficiary to enter into the RPA Amendment, Performance Guarantor has agreed to
guaranty the due and punctual performance by each Approved Sub-Originator of its
obligations under the applicable Sub-Originator Sale Agreement, each Originator
of its obligations under the applicable Griffin RPA and by Griffin of its
obligations under the Receivables Sale Agreement and the Receivables Purchase
Agreement.
6.Performance Guarantor wishes to guaranty the due and punctual performance by
the Approved Sub-Originators, the Originators and Griffin of their respective
Obligations (as hereinafter defined), as provided herein.
AGREEMENT
NOW, THEREFORE, Performance Guarantor hereby agrees as follows:
Section 1.Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Receivables Purchase
Agreement. In addition:
“Obligations” means, collectively, (i) all covenants, agreements, terms,
conditions and indemnities to be performed and observed by each Originator and
each Approved Sub-Originator under and pursuant to the Griffin RPA and
Sub-Originator Sale Agreement(s) to which such Originator or Approved
Sub-Originator is a party and each other document executed and delivered by each
such Originator or Approved Sub-Originator pursuant to such Griffin RPA and
Sub-Originator Sale Agreement(s), including, without limitation, the due and
punctual payment of all sums which are or may become due and owing by each such
Originator or Approved Sub-Originator under such Griffin RPA and Sub-Originator
Sale Agreement(s), whether for fees, expenses (including counsel fees),
indemnified amounts or otherwise, whether upon any termination or for any other
reason, (ii) all covenants, agreements, terms, conditions and indemnities to be
performed and observed by Griffin under and pursuant to the Receivables Sale
Agreement and each other document executed and delivered by Griffin pursuant to
the Receivables Sale Agreement, including, without limitation, the due and
punctual payment of all sums which are or may become due and owing by Griffin
under the Receivables Sale Agreement, whether for fees, expenses (including

2



--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED
PERFORMANCE GUARANTY

counsel fees), indemnified amounts or otherwise, whether upon any termination or
for any other reason and (iii) all obligations of Griffin (1) as Servicer under
the Receivables Purchase Agreement, or (2) which arise pursuant to Sections 8.2,
8.3 or 14.4(a) of the Receivables Purchase Agreement as a result of its
termination as Servicer.
Section 2.    Guaranty of Performance of Obligations. Performance Guarantor
hereby guarantees to Beneficiary, the full and punctual payment and performance
by each Transaction Party of its respective Obligations. This Guaranty is an
absolute, unconditional and continuing guaranty of the full and punctual
performance of all of the Obligations of the Transaction Parties under the
Agreements and each other document executed and delivered by each such
Transaction Party pursuant to the Agreements and is in no way conditioned upon
any requirement that Beneficiary first attempt to collect any amounts owing by
any Transaction Party to Beneficiary, the Agent or the Purchasers from any other
Person or resort to any collateral security, any balance of any deposit account
or credit on the books of Beneficiary, the Agent or any Purchaser in favor of
any Transaction Party or any other Person or other means of obtaining payment.
Should any Transaction Party default in the payment or performance of any of the
Obligations, Beneficiary (or its assigns) may cause the immediate performance by
Performance Guarantor of the Obligations and cause any payment Obligations to
become forthwith due and payable to Beneficiary (or its assigns), without demand
or notice of any nature (other than as expressly provided herein), all of which
are hereby expressly waived by Performance Guarantor. Notwithstanding the
foregoing, this Guaranty is not a guarantee of the collection of any of the
Receivables and Performance Guarantor shall not be responsible for any
Obligations to the extent the failure to perform such Obligations by any
Transaction Party results from Receivables being uncollectible on account of the
insolvency, bankruptcy or lack of creditworthiness of the related Obligor;
provided, that nothing herein shall relieve any Transaction Party from
performing in full its Obligations under any Agreement or Performance Guarantor
of its undertaking hereunder with respect to the full performance of such
duties.
Section 3.    Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Beneficiary (and its assigns), forthwith upon demand in funds
immediately available to Beneficiary, all reasonable costs and expenses
(including court costs and legal expenses) incurred or expended by Beneficiary
in connection with the Obligations, this Guaranty and the enforcement thereof,
together with interest on amounts recoverable under this Guaranty from the time
when such amounts become due until payment, at a rate of interest (computed for
the actual number of days elapsed based on a 360 day year) equal to the Prime
Rate plus 2% per annum, such rate of interest changing when and as the Prime
Rate changes.
Section 4.    Waivers by Performance Guarantor. Performance Guarantor waives
notice of acceptance of this Guaranty, notice of any action taken or omitted by
Beneficiary (or its assigns) in reliance on this Guaranty, and any requirement
that Beneficiary (or its assigns) be diligent or prompt in making demands under
this Guaranty, giving notice of any Termination Event, Amortization Event, other
default or omission by any Transaction Party or asserting any other rights of
Beneficiary under this Guaranty. Performance Guarantor warrants that it has
adequate means to obtain from each Transaction Party, on a continuing basis,
information concerning the financial condition of such Transaction Party, and
that it is not relying on Beneficiary to provide such information, now or in the
future. Performance Guarantor also irrevocably waives all defenses (i)

3



--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED
PERFORMANCE GUARANTY

that at any time may be available in respect of the Obligations by virtue of any
statute of limitations, valuation, stay, moratorium law or other similar law now
or hereafter in effect or (ii) that arise under the law of suretyship, including
impairment of collateral. Beneficiary (and its assigns) shall be at liberty,
without giving notice to or obtaining the assent of Performance Guarantor and
without relieving Performance Guarantor of any liability under this Guaranty, to
deal with each Transaction Party and with each other party who now is or after
the date hereof becomes liable in any manner for any of the Obligations, in such
manner as Beneficiary in its sole discretion deems fit, and to this end
Performance Guarantor agrees that the validity and enforceability of this
Guaranty, including without limitation, the provisions of Section 8 hereof,
shall not be impaired or affected by any of the following: (a) any extension,
modification or renewal of, or indulgence with respect to, or substitutions for,
the Obligations or any part thereof or any agreement relating thereto at any
time; (b) any failure or omission to enforce any right, power or remedy with
respect to the Obligations or any part thereof or any agreement relating
thereto, or any collateral securing the Obligations or any part thereof; (c) any
waiver of any right, power or remedy or of any Termination Event, Amortization
Event, or default with respect to the Obligations or any part thereof or any
agreement relating thereto; (d) any release, surrender, compromise, settlement,
waiver, subordination or modification, with or without consideration, of any
other obligation of any person or entity with respect to the Obligations or any
part thereof; (e) the enforceability or validity of the Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the Obligations or any part thereof; (f) the
application of payments received from any source to the payment of any payment
Obligations of any Transaction Party or any part thereof or amounts which are
not covered by this Guaranty even though Beneficiary (or its assigns) might
lawfully have elected to apply such payments to any part or all of the payment
Obligations of such Transaction Party or to amounts which are not covered by
this Guaranty; (g) the existence of any claim, setoff or other rights which
Performance Guarantor may have at any time against any Transaction Party in
connection herewith or any unrelated transaction; (h) any assignment or transfer
of the Obligations or any part thereof; or (i) any failure on the part of any
Transaction Party to perform or comply with any term of the Agreements or any
other document executed in connection therewith or delivered thereunder, all
whether or not Performance Guarantor shall have had notice or knowledge of any
act or omission referred to in the foregoing clauses (a) through (i) of this
Section 4.
Section 5.    Unenforceability of Obligations Against Transaction Parties.
Notwithstanding (a) any change of ownership of any Transaction Party or the
insolvency, bankruptcy or any other change in the legal status of any
Transaction Party; (b) the change in or the imposition of any law, decree,
regulation or other governmental act which does or might impair, delay or in any
way affect the validity, enforceability or the payment when due of the
Obligations; (c) the failure of any Transaction Party or Performance Guarantor
to maintain in full force, validity or effect or to obtain or renew when
required all governmental and other approvals, licenses or consents required in
connection with the Obligations or this Guaranty, or to take any other action
required in connection with the performance of all obligations pursuant to the
Obligations or this Guaranty; or (d) if any of the moneys included in the
Obligations have become irrecoverable from any Transaction Party for any other
reason other than final payment in full of the payment Obligations in accordance
with their terms, this Guaranty shall nevertheless be binding on Performance
Guarantor. This Guaranty shall be in addition to any other guaranty or other
security for the Obligations, and it shall not be rendered unenforceable by the
invalidity of any such other guaranty or security. In the event that

4



--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED
PERFORMANCE GUARANTY

acceleration of the time for payment of any of the Obligations is stayed upon
the insolvency, bankruptcy or reorganization of any Transaction Party or for any
other reason with respect to any Transaction Party, all such amounts then due
and owing with respect to the Obligations under the terms of the Agreements, or
any other agreement evidencing, securing or otherwise executed in connection
with the Obligations, shall be immediately due and payable by Performance
Guarantor.
Section 6.    Representations and Warranties. Performance Guarantor hereby
represents and warrants to Beneficiary that:
(a)    Existence and Standing. Performance Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all corporate power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted.
(b)    Authorization, Execution and Delivery; Binding Effect. Performance
Guarantor has the corporate power and authority and legal right to execute and
deliver this Guaranty, perform its obligations hereunder and consummate the
transactions herein contemplated. The execution and delivery by Performance
Guarantor of this Guaranty, the performance of its obligations and consummation
of the transactions contemplated hereunder have been duly authorized by proper
corporate proceedings, and Performance Guarantor has duly executed and delivered
this Guaranty. This Guaranty constitutes the legal, valid and binding obligation
of Performance Guarantor enforceable against Performance Guarantor in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally.
(c)    No Conflict; Government Consent. The execution and delivery by
Performance Guarantor of this Guaranty and the performance of its obligations
hereunder are within its corporate powers, have been duly authorized by all
necessary corporate action, do not contravene or violate (i) its articles of
incorporation or code of regulations, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property and, do not result in the creation or imposition
of any Adverse Claim on assets of Performance Guarantor.
(d)    Financial Statements. The consolidated financial statements of
Performance Guarantor and its consolidated Subsidiaries dated as of June 30,
2014 heretofore filed with the Securities and Exchange Commission have been
prepared in accordance with generally accepted accounting principles
consistently applied and fairly present in all material respects the
consolidated financial condition and results of operations of Performance
Guarantor and its consolidated Subsidiaries as of June 30, 2014 and for the
period ended on such date. Since June 30, 2014, no event has occurred which
would or could reasonably be expected to have a Material Adverse Effect.
(e)    Taxes. Performance Guarantor has filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
Performance Guarantor or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves

5



--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED
PERFORMANCE GUARANTY

have been provided in accordance with generally accepted accounting principles
and as to which no Adverse Claim exists. No tax liens have been filed and no
claims are being asserted with respect to any such taxes which could reasonably
be expected to have a Material Adverse Effect. The charges, accruals and
reserves on the books of Performance Guarantor in respect of any taxes or other
governmental charges are adequate.
(f)    Litigation and Contingent Obligations. Except as disclosed in the filings
made by Performance Guarantor with the Securities and Exchange Commission, there
are no actions, suits or proceedings pending or, to the best of Performance
Guarantor’s knowledge threatened, against or affecting Performance Guarantor or
any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a material adverse effect on (i) the
business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole, (ii)
the ability of Performance Guarantor to perform its obligations under this
Guaranty, or (iii) the validity or enforceability of any of this Guaranty or the
rights or remedies of Beneficiary hereunder. Performance Guarantor is not in
default with respect to any order of any court, arbitrator or governmental body
and does not have any material contingent obligations not provided for or
disclosed in its filings with the Securities and Exchange Commission.
Section 7.    Financial Covenants. Until the Obligations are paid in full, the
Performance Guarantor covenants to the Beneficiary that the Performance
Guarantor will not (i) permit the Consolidated Interest Coverage Ratio as of the
end of any fiscal quarter of the Performance Guarantor to be less than 4.00 to
1.00 or (ii) permit the Consolidated Leverage Ratio at any time to be greater
than 3.25 to 1.00.
For purposes of this Section 7, the following terms have the following meanings:
“Agreement Accounting Principles” means generally accepted accounting principles
in the United States of America in effect from time to time, applied in a manner
consistent with that used in preparing the Performance Guarantor’s and its
Subsidiaries’ June 30, 2014 audited consolidated financial statements and March
31, 2014 unaudited interim consolidated financial statements; provided, however,
that if any change in Agreement Accounting Principles from those applied in
preparing such financial statements affects the calculation of any financial
covenant contained in this Guaranty, the Performance Guarantor and the
Beneficiary hereby agree to negotiate in good faith towards making appropriate
amendments to the provisions of this Guaranty to reflect as nearly as possible
the effect of the financial covenants as in effect on the date hereof; provided,
however, that no such amendment to this Guaranty shall be effective without the
prior written consent of the Performance Guarantor, the Agent and the Required
Financial Institutions.
“Capitalized Leases” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

6



--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED
PERFORMANCE GUARANTY

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Consolidated” or “consolidated” means, when used with reference to any
financial term in this Guaranty, the aggregate for two or more Persons of the
amounts signified by such term for all such Persons determined on a consolidated
basis in accordance with Agreement Accounting Principles.
“Consolidated EBITDA” means, for any period, for the Performance Guarantor and
its Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated
Net Income for such period plus (b) the following to the extent deducted in
calculating such Consolidated Net Income and without duplication: (i)
Consolidated Interest Charges for such period, (ii) the provision for federal,
state, local and foreign income taxes payable (current and deferred) by the
Performance Guarantor and its Subsidiaries for such period; (iii) depreciation
and amortization expense for such period; (iv) non-cash share-based compensation
expense for such period; (v) impairment charges, losses on sales of assets and
acquired in-process research and development charges for such period, to the
extent each is non-cash and non-recurring; (vi) non-recurring transaction costs
incurred in connection with the Spin-off; (vii) non-recurring transaction costs
incurred in connection with acquisitions and divestures; (viii) restructuring
charges not to exceed $100,000,000 in the aggregate with respect to any period
of four consecutive fiscal quarters and (ix) other non-recurring expenses of the
Performance Guarantor and its Subsidiaries reducing such Consolidated Net Income
which do not represent a cash item in such period or any future period and minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) federal, state, local and foreign income tax benefit (current and
deferred) of the Performance Guarantor and its Subsidiaries for such period;
(ii) non-cash gains on sales of assets for such period; and (iii) all non-cash
items increasing Consolidated Net Income for such period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Performance Guarantor and its Subsidiaries on a consolidated basis, the sum
of (a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business), (e) Capitalized
Lease Obligations, (f) without duplication, all Contingent Obligations with
respect to outstanding

7



--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED
PERFORMANCE GUARANTY

Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Performance Guarantor or any Subsidiary thereof, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Performance Guarantor or
a Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Performance Guarantor or such Subsidiary.
“Consolidated Interest Charges” means, for any period, for the Performance
Guarantor and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Performance Guarantor and its Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with Agreement Accounting Principles, and (b) the portion of rent expense of the
Performance Guarantor and its Subsidiaries with respect to such period under
Capitalized Leases that is treated as interest in accordance with Agreement
Accounting Principles.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the sum of (i) Consolidated Funded Indebtedness as of such date plus (ii)
the outstanding principal amount of Securitization Obligations as of such date
to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended.
“Consolidated Net Income” means, for any period, for the Performance Guarantor
and its Subsidiaries on a consolidated basis and in accordance with Agreement
Accounting Principles, the net income of the Performance Guarantor and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.
“Contingent Obligations” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person for
Indebtedness, or agrees to maintain the net worth or working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract, operating lease or the
obligations of any such Person as general

8



--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED
PERFORMANCE GUARANTY

partner of a partnership with respect to the liabilities of the partnership;
provided, however, that any assumption, guaranty, endorsement or undertaking
with respect to any liability of any of the Performance Guarantor’s Subsidiaries
to any other of its Subsidiaries shall not be a Contingent Obligation of the
Performance Guarantor.
“Indebtedness” of a Person means, as of any date, such Person’s (i) obligations
for borrowed money or evidenced by bonds, notes, acceptances, debentures or
similar instruments or letters of credit (or reimbursement agreements in respect
thereof) or bankers’ acceptances, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations of such Person to purchase securities
or other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (v) Capitalized Lease Obligations,
(vi) any other obligation for borrowed money or other financial accommodation
which in accordance with Agreement Accounting Principles would be shown as a
liability on the consolidated balance sheet of such Person, (vii) any Rate
Hedging Obligations of such Person, and (viii) all Contingent Obligations of
such Person with respect to or relating to the indebtedness, obligations and
liabilities of others as described in clauses (i) through (vii) of this
definition.
“Lien” means any lien (statutory or otherwise), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned or leased
by such Person.
“Rate Hedging Agreement” means an agreement, device or arrangement providing for
payments which are related to fluctuations of interest rates, exchange rates,
commodity prices or forward rates, including, but not limited to,
dollar-denominated or cross-currency interest rate agreements, forward currency
exchange agreements, interest rate cap or collar protection agreements, forward
rate currency or interest rate options, puts and warrants.
“Rate Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and however and whenever

9



--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED
PERFORMANCE GUARANTY

created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereto and substitutions therefor), under (a) any and all Rate
Hedging Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Hedging Agreement.
“Securitization Obligations” means, as of any date of determination, all
obligations established by or related to the Performance Guarantor or any of its
Subsidiaries in connection with any account receivables sale or securitization
transaction entered into by the Performance Guarantor or any of its Subsidiaries
(including, without limitation, the transactions contemplated by the Receivables
Purchase Agreement).
“Spin-off” means the distribution by the Performance Guarantor of 81 percent of
the then outstanding common stock of CareFusion Corporation to shareholders of
the Performance Guarantor effective August 31, 2009.
Section 8.    Subrogation; Subordination. Notwithstanding anything to the
contrary contained herein, until the Obligations are paid in full Performance
Guarantor: (a) will not enforce or otherwise exercise any right of subrogation
to any of the rights of Beneficiary, the Agent or any Purchaser against any
Transaction Party, (b) hereby waives all rights of subrogation (whether
contractual, under Section 509 of the United States Bankruptcy Code, at law, in
equity or otherwise) to the claims of Beneficiary, the Agent and the Purchasers
against each Transaction Party and all contractual, statutory, legal or
equitable rights of contribution, reimbursement, indemnification and similar
rights and “claims” (as that term is defined in the United States Bankruptcy
Code) which Performance Guarantor might now have or hereafter acquire against
any Transaction Party that arise from the existence or performance of
Performance Guarantor’s obligations hereunder, (c) will not claim any setoff,
recoupment or counterclaim against any Transaction Party in respect of any
liability of Performance Guarantor to such Transaction Party and (d) waives any
benefit of and any right to participate in any collateral security which may be
held by Beneficiaries, the Agent or the Purchasers. The payment of any amounts
due with respect to any indebtedness of any Transaction Party now or hereafter
owed to Performance Guarantor is hereby subordinated to the prior payment in
full of all of the Obligations. Performance Guarantor agrees that, after the
occurrence of any default in the payment or performance of any of the
Obligations, Performance Guarantor will not demand, sue for or otherwise attempt
to collect any such indebtedness of any Transaction Party to Performance
Guarantor until all of the Obligations shall have been paid and performed in
full. If, notwithstanding the foregoing sentence, Performance Guarantor shall
collect, enforce or receive any amounts in respect of such indebtedness while
any Obligations are still unperformed or outstanding, such amounts shall be
collected, enforced and received by Performance Guarantor as trustee for
Beneficiary (and its assigns) and be paid over to Beneficiary (or its assigns)
on account of the Obligations without affecting in any manner the liability of
Performance Guarantor under the other provisions of this Guaranty. The
provisions of this Section 8 shall be supplemental to and not in derogation of
any rights and remedies of Beneficiary under any separate subordination
agreement which Beneficiary may at any time and from time to time enter into
with Performance Guarantor.

10



--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED
PERFORMANCE GUARANTY

Section 9.    Termination of Performance Guaranty. Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Obligations are finally paid and satisfied in full and the Receivables Purchase
Agreement is terminated, provided, that this Guaranty shall continue to be
effective or shall be reinstated, as the case may be, if at any time payment or
other satisfaction of any of the Obligations is rescinded or must otherwise be
restored or returned upon the bankruptcy, insolvency, or reorganization of any
Transaction Party or otherwise, as though such payment had not been made or
other satisfaction occurred, whether or not Beneficiary (or its assigns) is in
possession of this Guaranty. No invalidity, irregularity or unenforceability by
reason of the federal bankruptcy code or any insolvency or other similar law, or
any law or order of any government or agency thereof purporting to reduce, amend
or otherwise affect the Obligations shall impair, affect, be a defense to or
claim against the obligations of Performance Guarantor under this Guaranty.
Section 10.    Effect of Bankruptcy. This Performance Guaranty shall survive the
insolvency of each Transaction Party and the commencement of any case or
proceeding by or against any Transaction Party under the federal bankruptcy code
or other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes. No automatic stay under the federal bankruptcy code
with respect to any Transaction Party or other federal, state or other
applicable bankruptcy, insolvency or reorganization statutes to which any
Transaction Party is subject shall postpone the obligations of Performance
Guarantor under this Guaranty.
Section 11.    Setoff. Regardless of the other means of obtaining payment of any
of the Obligations, Beneficiary (and its assigns) is hereby authorized at any
time and from time to time, without notice to Performance Guarantor (any such
notice being expressly waived by Performance Guarantor) and to the fullest
extent permitted by law, to set off and apply any deposits and other sums
against the obligations of Performance Guarantor under this Guaranty, whether or
not Beneficiary (or any such assign) shall have made any demand under this
Guaranty and although such Obligations may be contingent or unmatured.
Section 12.    Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding. If Performance
Guarantor is required by law to make any deduction or withholding on account of
tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Beneficiary receive a net sum equal to
the sum which they would have received had no deduction or withholding been
made.
Section 13.    Further Assurances. Performance Guarantor agrees that it will
from time to time, at the request of Beneficiary (or its assigns), provide
information relating to the business and affairs of Performance Guarantor as
Beneficiary may reasonably request. Performance Guarantor also agrees to do all
such things and execute all such documents as Beneficiary (or its assigns) may
reasonably consider necessary or desirable to give full effect to this Guaranty
and to perfect and preserve the rights and powers of Beneficiary hereunder.
Section 14.    Successors and Assigns. This Performance Guaranty shall be
binding upon Performance Guarantor, its successors and permitted assigns, and
shall inure to the benefit of and be enforceable by Beneficiary and its
successors and assigns. Performance Guarantor may not assign or transfer any of
its obligations hereunder without the prior written consent of each of
Beneficiary

11



--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED
PERFORMANCE GUARANTY

and the Agent. Without limiting the generality of the foregoing sentence,
Beneficiary may assign or otherwise transfer the Agreements, any other documents
executed in connection therewith or delivered thereunder or any other agreement
or note held by them evidencing, securing or otherwise executed in connection
with the Obligations, or sell participations in any interest therein, to any
other entity or other person, and such other entity or other person shall
thereupon become vested, to the extent set forth in the agreement evidencing
such assignment, transfer or participation, with all the rights in respect
thereof granted to the Beneficiaries herein.
Section 15.    Amendments and Waivers. No amendment or waiver of any provision
of this Guaranty nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by
Beneficiary, the Agent and Performance Guarantor. No failure on the part of
Beneficiary to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.
Section 16.    Notices. All notices and other communications provided for
hereunder shall be made in writing and shall be addressed as follows: if to
Performance Guarantor, at the address set forth beneath its signature hereto,
and if to Beneficiary, at the address set forth beneath its signature hereto, or
at such other addresses as each of Performance Guarantor or any Beneficiary may
designate in writing to the other. Each such notice or other communication shall
be effective (1) if given by telecopy, upon the receipt thereof, (2) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 16.
Section 17.    GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS.
Section 18.    CONSENT TO JURISDICTION. EACH OF PERFORMANCE GUARANTOR AND
BENEFICIARY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, THE AGREEMENTS OR ANY
OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED THEREUNDER AND EACH
OF PERFORMANCE GUARANTOR AND BENEFICIARY HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
Section 19.    Bankruptcy Petition. Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior indebtedness of any Conduit or any Funding Source
that is a special purpose bankruptcy remote entity, it will not institute
against, or join any other Person in instituting against, any Conduit or any
such entity any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.

12



--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED
PERFORMANCE GUARANTY

Section 20.    Miscellaneous. This Guaranty constitutes the entire agreement of
Performance Guarantor with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Guaranty shall be in addition
to any other guaranty of or collateral security for any of the Obligations. The
provisions of this Guaranty are severable, and in any action or proceeding
involving any state corporate law, or any state or federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of Performance Guarantor hereunder would otherwise
be held or determined to be avoidable, invalid or unenforceable on account of
the amount of Performance Guarantor’s liability under this Guaranty, then,
notwithstanding any other provision of this Guaranty to the contrary, the amount
of such liability shall, without any further action by Performance Guarantor or
Beneficiary, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding. Any provisions
of this Guaranty which are prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Unless otherwise specified, references herein to “Section” shall mean a
reference to sections of this Guaranty.
The effect of this Guaranty is to amend and restate that certain Fifth Amended
and Restated Performance Guaranty, dated as of November 1, 2013 (the “Prior
Guaranty”), by the Guarantor in favor of Beneficiary, and to the extent that any
rights, benefits or provisions in favor of Beneficiary existed in the Prior
Guaranty and continue to exist in this Guaranty, as the same may be amended,
restated, supplemented or otherwise modified from time to time, without any
written waiver of any such rights, benefits or provisions prior to the date
hereof, then such rights, benefits or provisions are acknowledged to be and to
continue to be effective from and after the date of the Prior Guaranty or any
applicable portion thereof. The parties hereto agree and acknowledge that any
and all rights, remedies and payment provisions under the Prior Guaranty shall
continue and survive the execution and delivery of this Guaranty.
All references to the Prior Guaranty in the Receivables Purchase Agreement and
any other Transaction Document or any other agreement, instrument or document
executed or delivered in connection herewith or therewith shall be deemed to
refer to this Guaranty, as the same may be amended, restated, supplemented or
otherwise modified from time to time. The Receivables Purchase Agreement and the
other Transaction Documents and all other agreements, instruments and documents
executed or delivered in connection with any of the foregoing shall be deemed to
be amended to the extent necessary, if any, to give effect to the provisions of
this Guaranty, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
* * * *



13



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Performance Guarantor has caused this Guaranty to be
executed and delivered as of the date first above written.
CARDINAL HEALTH, INC.




By: /s/ Sam Samad    
Name: Sam Samad
Title: Treasurer


Address:
7000 Cardinal Place
Dublin, OH 43017
Attn: Senior Counsel – Corporate & Securities




Consented to as of the date first written above:
CARDINAL HEALTH FUNDING, LLC


By: /s/ Adrienne Kirby            
Name: Adrienne Kirby
Title: President

Address:
7000 Cardinal Place
Dublin, OH 43017

SIXTH AMENDED AND RESTATED
PERFORMANCE GUARANTY
S-1



--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Agent


By:/s/ Eric Williams            
Name: Eric Williams
Title: Managing Director



SIXTH AMENDED AND RESTATED
PERFORMANCE GUARANTY
S-2

